Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is responsive to a NEW APPLICATION filed on July 23, 2021 for patent application 17/383,805.
Status of Claims
2.	 Claims 1-20 are now presented for examination in this office action.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (U.S. Publication Number: 2020/0302930).
As to independent claim 1, Chen discloses a method for managing an electronic device, comprising: 
receiving, from a user terminal, a vocal registration instruction for registering the electronic device (e.g., enables a user to utilize voice commands to interact with one or more computing devices; user may register multiple computing devices) (see Paragraph [0013]); 
obtaining access information of the electronic device based on the received vocal registration instruction (e.g., server 110 may compare a voice profile associated with the user account with the first and second voice input data to determine that the first and second voice input data are associated with the user associated with the user account) (see Paragraph [0030]); 
transmitting, to the user terminal, the access information of the electronic device (e.g., server 110 may access a sample voice recording of the user associated with the user account, and compare the sample voice recording with the first and second voice input data to determine that the first and second voice input data are associated with the user associated with the user account) (see Paragraph [0030]); 
receiving, from the electronic device, identification information of the electronic device as a result of a communication connection between the user terminal and the electronic device based on the access information of the electronic device (e.g., server 110 may compare the stored device identifiers or received device identifiers with the intended voice command, and determine the first target computing device based on the comparison) (see Paragraph [0043]); 
registering the electronic device in a user account based on the received identification information of the electronic device (e.g., a user may register a computing device in association with the user account through authentication of user account credentials) (see Paragraph [0013]); and 
transmitting, to the user terminal, specification information of the electronic device (e.g., server 110 may receive a raw audio file associated with the first user and the second user, and may distinguish the command from the first user and the command from the second user) (see Paragraph [0055]).
As to independent claim 9, Chen discloses an apparatus for managing an electronic device, comprising: 
a voice processor configured to receive, from a user terminal, a vocal registration instruction for registering the electronic device (e.g., enables a user to utilize voice commands to interact with one or more computing devices; user may register multiple computing devices) (see Paragraph [0013]); 
an access information managing device configured to obtain access information of the electronic device based on the received vocal registration instruction (e.g., server 110 may compare a voice profile associated with the user account with the first and second voice input data to determine that the first and second voice input data are associated with the user associated with the user account) (see Paragraph [0030]) and to transmit the access information of the electronic device to the user terminal (e.g., server 110 may access a sample voice recording of the user associated with the user account, and compare the sample voice recording with the first and second voice input data to determine that the first and second voice input data are associated with the user associated with the user account) (see Paragraph [0030]); and 
a registration managing device configured to receive, from the electronic device, identification information of the electronic device as a result of communication connection between the user terminal and the electronic device based on the access information of the electronic device (e.g., server 110 may compare the stored device identifiers or received device identifiers with the intended voice command, and determine the first target computing device based on the comparison) (see Paragraph [0043]), to register the electronic device in a user account based on the received identification information of the electronic device (e.g., a user may register a computing device in association with the user account through authentication of user account credentials) (see Paragraph [0013]), and to transmit specification information of the electronic device to the user terminal (e.g., server 110 may receive a raw audio file associated with the first user and the second user, and may distinguish the command from the first user and the command from the second user) (see Paragraph [0055]).
As to independent claim 17, Chen discloses a method for communicating information regarding an electronic device, comprising: 
receiving, from a terminal, a vocal comment for registering the electronic device (e.g., enables a user to utilize voice commands to interact with one or more computing devices; user may register multiple computing devices) (see Paragraph [0013]); 
providing, to the terminal, access information of the electronic device based on the received vocal comment (e.g., server 110 may compare a voice profile associated with the user account with the first and second voice input data to determine that the first and second voice input data are associated with the user associated with the user account) (see Paragraph [0030]); 
receiving, from the electronic device, identification information of the electronic device based on the access information of the electronic device (e.g., server 110 may compare the stored device identifiers or received device identifiers with the intended voice command, and determine the first target computing device based on the comparison) (see Paragraph [0043]); 
registering the electronic device in an account based on the received identification information of the electronic device (e.g., a user may register a computing device in association with the user account through authentication of user account credentials) (see Paragraph [0013]); and 
providing, to the terminal, additional information regarding the electronic device (e.g., server 110 may receive a raw audio file associated with the first user and the second user, and may distinguish the command from the first user and the command from the second user) (see Paragraph [0055]).
As to dependent claim 2, Chen teaches the method of claim 1, wherein the obtaining of the access information of the electronic device comprises: extracting, from the vocal registration instruction, a registration instruction and a name of the electronic device (e.g., server 110 may compare the stored device identifiers or received device identifiers with the intended voice command, and determine the first target computing device based on the comparison) (see Paragraph [0043]); and obtaining the access information of the electronic device based on the name of the electronic device (e.g., a user may register a computing device in association with the user account through authentication of user account credentials) (see Paragraph [0013]).
As to dependent claim 3, Chen teaches the method of claim 1, comprising: transmitting, to the user terminal, access information of an access point, as the result of the communication connection between the user terminal and the electronic device, transmitting, by the user terminal and to the electronic device, the access information of the access point, and performing communication connection between the electronic device and the access point based on the access information of the access point (e.g., server 110 may access a sample voice recording of the user associated with the user account, and compare the sample voice recording with the first and second voice input data to determine that the first and second voice input data are associated with the user associated with the user account) (see Paragraph [0030]).
As to dependent claim 4, Chen teaches the method of claim 1, wherein the access information of the electronic device includes a Service Set Identifier of the electronic device, and the Service Set Identifier is different for each product family of the electronic device (e.g., a user may register a computing device in association with the user account by registering a corresponding network or device identifier in association with the user account) (see Paragraph [0013]).
As to dependent claim 5, Chen teaches the method of claim 1, wherein after the transmitting of the access information of the electronic device to the user terminal, broadcasting, by the electronic device, the access information of the electronic device, and performing, by the user terminal, communication connection with the electronic device based on the access information of the electronic device (e.g., server 110 may access a sample voice recording of the user associated with the user account, and compare the sample voice recording with the first and second voice input data to determine that the first and second voice input data are associated with the user associated with the user account) (see Paragraph [0030]).
As to dependent claim 6, Chen teaches the method of claim 1, wherein the registering of the electronic device includes obtaining the specification information of the electronic device based on the received identification information of the electronic device (e.g., server 110 may compare the stored device identifiers or received device identifiers with the intended voice command, and determine the first target computing device based on the comparison) (see Paragraph [0043]).
As to dependent claim 7, Chen teaches the method of claim 6, comprising transmitting, to the user terminal, driving state information of the electronic device, or transmitting, to the electronic device, a driving instruction input from the user terminal based on the specification information (e.g., server 110 may receive a raw audio file associated with the first user and the second user, and may distinguish the command from the first user and the command from the second user) (see Paragraph [0055]).
As to dependent claim 8, Chen teaches the method of claim 1, wherein in response to receiving the specification information of the electronic device at the user terminal, outputting a text message or a voice message for indicating completion of the registration of the electronic device (e.g., a user may register a computing device in association with the user account through authentication of user account credentials) (see Paragraph [0013]).
As to dependent claim 10, Chen teaches the apparatus of claim 9, wherein the voice processor is configured to extract, from the vocal registration instruction, a registration instruction and a name of the electronic device (e.g., server 110 may compare the stored device identifiers or received device identifiers with the intended voice command, and determine the first target computing device based on the comparison) (see Paragraph [0043]), and the access information managing device is configured to obtain the access information of the electronic device based on the extracted name of the electronic device (e.g., a user may register a computing device in association with the user account through authentication of user account credentials) (see Paragraph [0013]).
As to dependent claim 11, Chen teaches the apparatus of claim 9, wherein the access information managing device is configured to transmit access information of an access point to the user terminal, as the result of the communication connection between the user terminal and the electronic device, the user terminal is to transmit the access information of the access point to the electronic device, and the electronic device is configured to perform communication connection between the electronic device and the access point based on the access information of the access point (e.g., server 110 may access a sample voice recording of the user associated with the user account, and compare the sample voice recording with the first and second voice input data to determine that the first and second voice input data are associated with the user associated with the user account) (see Paragraph [0030]).
As to dependent claim 12, Chen teaches the apparatus of claim 9, wherein the access information of the electronic device includes a Service Set Identifier of the electronic device, and the Service Set Identifier is different for each product family of the electronic device (e.g., a user may register a computing device in association with the user account by registering a corresponding network or device identifier in association with the user account) (see Paragraph [0013]).
As to dependent claim 13, Chen teaches the apparatus of claim 9, wherein after the access information managing device is to transmit the access information of the electronic device to the user terminal, the electronic device is to broadcast the access information of the electronic device, and the user terminal is configured to perform communication connection with the electronic device based on the access information of the electronic device (e.g., server 110 may access a sample voice recording of the user associated with the user account, and compare the sample voice recording with the first and second voice input data to determine that the first and second voice input data are associated with the user associated with the user account) (see Paragraph [0030]).
As to dependent claim 14, Chen teaches the apparatus of claim 9, wherein the registration managing device is configured to obtain the specification information of the electronic device based on the received identification information of the electronic device (e.g., server 110 may compare the stored device identifiers or received device identifiers with the intended voice command, and determine the first target computing device based on the comparison) (see Paragraph [0043]).
As to dependent claim 15, Chen teaches the apparatus of claim 14, wherein the registration managing device is configured to transmit, to the user terminal, driving state information of the electronic device, or to transmit a driving instruction input from the user terminal based on the specification information (e.g., server 110 may receive a raw audio file associated with the first user and the second user, and may distinguish the command from the first user and the command from the second user) (see Paragraph [0055]).
As to dependent claim 16, Chen teaches the apparatus of claim 9, wherein in response to the user terminal receiving the specification information of the electronic device, the user terminal is configured to output a text message or a voice message for indicating completion of the registration of the electronic device (e.g., a user may register a computing device in association with the user account through authentication of user account credentials) (see Paragraph [0013]).
As to dependent claim 18, Chen teaches the method of claim 17, wherein the providing of the access information includes: obtaining, from the vocal comment, a registration instruction and a name of the electronic device (e.g., server 110 may compare the stored device identifiers or received device identifiers with the intended voice command, and determine the first target computing device based on the comparison) (see Paragraph [0043]); and providing the access information of the electronic device based on the obtained name of the electronic device (e.g., a user may register a computing device in association with the user account through authentication of user account credentials) (see Paragraph [0013]).
As to dependent claim 19, Chen teaches the method of claim 17, comprising: transmitting, to the terminal, access information of an access point, transmitting the access information of the access point from the terminal to the electronic device, and communicating the electronic device with the access point based on the access information of the access point (e.g., server 110 may access a sample voice recording of the user associated with the user account, and compare the sample voice recording with the first and second voice input data to determine that the first and second voice input data are associated with the user associated with the user account) (see Paragraph [0030]).
As to dependent claim 20, Chen teaches the method of claim 17, wherein the access information of the electronic device includes a Service Set Identifier of the electronic device, and the Service Set Identifier is different for each product family of the electronic device (e.g., a user may register a computing device in association with the user account by registering a corresponding network or device identifier in association with the user account) (see Paragraph [0013]).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached at (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tejal Gami/
Primary Patent Examiner, Art Unit 2117